Citation Nr: 1223088	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  09-05 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension, including as a result of exposure to herbicides.

2.  Entitlement to service connection for heart disease, including as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In June 2010, the RO issued a rating decision which adjudicated 12 claims.  In July 2010 the Veteran submitted a document which contains the phrase, "Notice of Disagreement."  In November 2011 the RO wrote to the Veteran seeking clarification as to which issues he disagreed.  The Veteran responded in December 2011 that he only disagreed with the denial of his claim for pension benefits.  In a December 2011 decision the RO determined that entitlement to pension benefits was established.  Accordingly, only the two issues listed on the cover page of this decision are currently in appellate status before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pertinent VA medical records were received subsequent to a November 2011 supplemental statement of the case and prior to certification of the Veteran's claims to the Board.  Some of these records, including an October 2008 echocardiogram, had not been previously considered by the RO.  Accordingly, the Veteran's claims must be remanded to the agency of original jurisdiction for review of these records and issuance of a supplemental statement of the case.  38 C.F.R. § 19.37 (2011).

The Veteran asserts that the recurrent nose bleeds he experienced during service were an indication of hypertension.  The Veteran does currently have hypertension and the service treatment records do reveal frequent nose bleeds.  Additionally, the Veteran maintains that his hypertension and heart disease are a result of exposure to Agent Orange while in Vietnam.  The Veteran also asserts that his hypertension is aggravated by his service-connected diabetes mellitus.  Medical opinions regarding the Veteran's claims have not been obtained.  The Board believes that the Veteran should be provided a VA medical examination, which includes medical opinions, with regards to his claims.  See 38 C.F.R. § 3.159(c)(4).  The Veteran's updated VA medical records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA medical records dated from August 2011 to present. 

2.  Afford the Veteran an appropriate VA medical examination.  The claims folder should be made available to the examiner and be reviewed in conjunction with the examination.  The examiner should comment on the Veteran's frequent nose bleeds during service and opine as to whether the Veteran's current hypertension is related to the in-service nosebleeds, or to any other incidence of service, such as his presumed exposure to herbicides.  The examiner should provide an opinion as to whether the Veteran's hypertension is secondary to the service-connected diabetes mellitus.  Additionally the examiner should provide an opinion as to whether the Veteran's hypertension is aggravated by the service-connected diabetes mellitus. 

The examiner should also express an opinion as to whether the Veteran's heart disease is related to the Veteran's military service, including his presumed exposure to herbicides.  The examiner should state whether the Veteran currently has ischemic heart disease.  The examiner should also express an opinion as to whether the Veteran's service-connected diabetes mellitus aggravates the Veteran's heart disease.  A rationale for all opinions expressed should be provided. 

3.  After the above actions have been accomplished, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that includes review of all evidence received since the November 2011 supplemental statement of the case.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


